The petition filed on behalf of A.W. Dockum represents that he is unlawfully confined and restrained of his liberty by D.W. Griffin, superintendent of the Central State Hospital at Norman, Okla.
It is alleged that petitioner is not insane and was unlawfully committed, and is confined and restrained as an inmate of said hospital without cause.
It is not alleged in said petition that an application was made to the district court of Cleveland county for writ of habeas corpus to release petitioner.
It is an invariable rule of this court, in the absence of some extreme emergency, not to entertain original applications *Page 469 
for writ of habeas corpus where the same has not been previously presented and the writ refused by the district court of the county where the petitioner is restrained.
It is therefore adjudged and ordered that the writ be denied, and the cause dismissed.